Moore v. State



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-465-CR





ROBERT SEAN MOORE	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 43
RD
 DISTRICT COURT OF PARKER COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Robert Sean Moore is attempting to appeal from his conviction from intoxication manslaughter, but his notice of appeal was not timely filed.  
See
 
Tex. R. App. P.
 26.2(a).  We notified appellant by letter that his appeal was subject to dismissal for want of jurisdiction unless he or any party filed a response showing grounds for continuing the appeal.  No response has been filed; accordingly, we dismiss the appeal for want of jurisdiction.  
Tex. R. App. P.
 43.2(f).

PER CURIAM

PANEL D:	CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: December 18, 2003

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.